Mr. Justice Walicer delivered the opinion of the Court. This suit was commenced before a justice of the peace upon the following instrument: “ One day after date I promise to pay Ann Puckett, administratrix of Thomas Puckett, deceased, one hundred dollars,” &c. The defendant is summoned to answer the complaint of Ann Puckett. The action was commenced in the name of the plaintiff in her individual right: See the case of Hemphill vs. Hamilton, ad.: decided at the present term of this court, where the question was fully discussed and decided. Upon her marriage therefore pending the action, her husband was properly made a co-plaintiff upon his motion. (Dig. 98, sec. 3.) Having been made co-plaintiff and an issue formed, it was too late in the progress of the trial before the jury to object to the parties plaintiff. Such objection was properly matter in abatement and should have been interposed at the time and under the like rules prescribed for presenting matters in abatement. (Watson vs. Lynn, 5 Peters R. 251.) The defendant interposed no plea in abatement, but on the trial offered to disprove the marriage of the plaintiffs. The circuit court correctly refused to permit such evidence to go to the jury. The proceedings appear in all respects regular. Let the judgment of the Franklin circuit court be affirmed.